Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 19-22, and 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata et al. US 2002/0011839 (Miyata).

Regarding claim 16, Miyata teaches an apparatus for sensing a position of a target, in particular for offset invariant sensing of the position of the target (encoder unit 10 is configured for invariant sensing of the position of the scale 12; see Fig. 1), the apparatus comprising: 
at least three sensor elements (coils 16e-I; see Fig. 1); 
wherein at least one sensor element of the at least three sensor elements generates a first magnetic field (transmission coil 16e generates a magnetic flux; see [0005]); 
wherein at least two sensor elements of the at least three sensor elements receive a second magnetic field associated with the first magnetic field and wherein the at least two sensor elements of the at least three sensor elements form at least one sensor element pair and provide a signal indicative of the position of the target (reception coils 16f-16i detect a magnetic field transmitted by the transmission coil and the coils form pairs to detect the position of scale 12; see para. [0005], [0030]-[0034]; see Figs. 1-3).

Regarding claim 17, Miyata teaches wherein the number of sensor elements generating the first magnetic field is lower than the number of sensor elements receiving the second magnetic field (one transmission coil 16e and multiple reception coils 16f-16i; see Figs. 1-3).

Regarding claim 19, Miyata teaches wherein the at least two sensor elements of the at least three sensor elements forming the at least one sensor element pair are operated in a common mode or differential mode (the coils operate in a differential mode; see Fig. 3).

Regarding claim 20, Miyata teaches wherein the second magnetic field is the first magnetic field affected by the target (the second magnetic field is the first magnetic field affected by the scale 12; see [0005]).

Regarding claim 21, Miyata teaches wherein the at least one sensor element of the at least three sensor elements generating the first magnetic field is configured to generate an alternating first magnetic field (the sensor teaches an induction type encoder wherein the use of an alternating magnetic field is inherent to induction type encoders for inducing a voltage in the receiving coils; see para. [0005]).

Regarding claim 22, Miyata teaches wherein the at least one sensor element of the at least three sensor elements generating the first magnetic field is configured to generate a rotational invariant first magnetic field (as best understood by the examiner, the field generated by transmission coil 16e generates a field which would be rotationally invariant with at least 180 degree invariant symmetry; see Figs. 1 and 2).

Regarding claim 26, Miyata teaches wherein the at least one sensor element of the at least three sensor elements generating the first magnetic field is located at a center of the at least two sensor elements of the at least three sensor elements and/or wherein the at least two sensor elements of the at least three sensor elements are symmetrically arranged with respect to the at least one sensor element of the at least three sensor elements generating the first magnetic field (the transmission sensor 16e is symmetrically arranged between coils 16f-16n; see Figs. 1 and 2).

Regarding claim 27, Miyata teaches wherein the at least three sensor elements are coils (the elements are coils; see Figs. 1 and 2).

Regarding claim 28, Miyata teaches wherein the at least three sensor elements are implemented together with means for driving the at least one sensor element generating the first magnetic field and/or means for processing outputted signals from the at least two sensor elements of the at least three sensor elements in one die or a molded package (the components for generating and processing the signals are configured in a single package; see Fig. 1 and 6-10).

Regarding claim 29, Miyata teaches a method for sensing the position of a target, in particular for offset invariant sensing of the position of the target (encoder unit 10 is configured for invariant sensing of the position of the scale 12; see Fig. 1), the method comprising: 
generating a first magnetic field by at least one sensor element of at least three sensor elements (transmission coil 16e generates a magnetic flux; see [0005]); 
(reception coils 16f-16i detect a magnetic field transmitted by the transmission coil and the coils form pairs to detect the position of scale 12; see para. [0005], [0030]-[0034]; see Figs. 1-3); 
calculating a signal from signals outputted by the at least two sensor elements of the at least three sensor elements receiving the second magnetic field, wherein the signal is indicative of the position of the target (processing signal 10 outputs a signal indicative of a displacement of the encoder unit 10 relative to the scale 12; see Figs. 1 and 3; see [0029]).

Regarding claim 30, Miyata teaches further comprising: calculating a sum signal from the signals outputted by the at least two sensor elements of the at least three sensor elements receiving the second magnetic field and/or calculating a differential signal from the signals outputted by the at least two sensor elements of the at least three sensor elements receiving the second magnetic field; and determine the position based at least partially on the calculated sum signal and/or differential signal (coils 16f,h,j,m are electrically connected such that their output signal would be equivalent to the sum of the signals which is used to determine the position; see Fig. 3; see [0029]-[0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. US 2002/0011839 (Miyata) in view of Madni et al. US 6,304,076 (Madni).

Regarding claim 18, Miyata fails to teach wherein the number of sensor elements generating the first magnetic field is higher than the number of sensor elements receiving the second magnetic field.
Madni teaches a plurality of transmitting elements T1-T6 but fails to explicitly teach wherein the number of sensor elements generating the first magnetic field is higher than the number of sensor elements receiving the second magnetic field. It would have been an obvious matter of design choice to determine the appropriate number of transmitters compared to the number of receivers in order to generate the desired flux and coupling without requiring any undue experimentation and without providing any new or unexpected results. 

Regarding claim 23, Miyata fails to teach wherein the at least one sensor element of the at least three sensor elements generating the first magnetic field at least partially and spatially overlaps with the at least two sensor elements of the at least three sensor elements.
Madni teaches wherein the at least one sensor element of the at least three sensor elements generating the first magnetic field at least partially and spatially overlaps with the at least two sensor elements of the at least three sensor elements (transmitters T1-T6 and receivers R1-R6 at least partially overlap each other; see Figs. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the at least one sensor element of the at least three sensor elements generating the first magnetic field at least partially and spatially overlaps with the at least two sensor elements of the at least three sensor elements as taught in Madni into Miyata in .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. US 2002/0011839 (Miyata) in view of Reddy et al. US 2018/0120083 (Reddy).

Regarding claim 25, Miyata fails to teach wherein the at least one sensor element of the at least three sensor elements generating the first magnetic field spatially surrounds the at least two sensor elements of the at least three sensor elements.
Reddy teaches wherein the at least one sensor element of the at least three sensor elements generating the first magnetic field spatially surrounds the at least two sensor elements of the at least three sensor elements (transmission coil 105 spatially surrounds coils 120-135; see Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the at least one sensor element of the at least three sensor elements generating the first magnetic field spatially surrounds the at least two sensor elements of the at least three sensor elements as taught in Reddy into Miyata in order to gain the advantage of maximizing the flux transmitted to the receiving coils .

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 24, the prior art of record fails to teach or suggest wherein the at least partially overlap is configured so that the at least two sensor elements of the at least three sensor elements encounter counteracting magnetic flux from the generated first magnetic field. This is disclosed in Figs. 2b and 2c of the pending application and provides the benefit of suppressing the common mode signal. The prior art of record teaches wherein the receiving coils completely overlap the transmitting coils in order to maximize coupling between the transmitter and receiver while minimizing errors due to offsets in the position of the transmitter and receiver during operation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.